                                UNITED STATES DISTRICT COURT
                                   DISTRiCT OF NEW JERSEY


 GUY GENTILE,
                                                             Civil Action No.: 19-5155 (JLL) (JAD)
                        Plaintiff,
                                                                          OPINION
 V.


 SECURITIES AND EXCHANGE
 COMMISSION,

                        Defendants.


LINARES, Chief District Judge.

        This matter comes before the Court by way of Plaintiff Guy Gentile’s expctrte application

for a temporary restraining order (“TRO”) and motion for a preliminary injunction against

Defendant Securities and Exchange Commission (“SEC”). (ECF No. 5). The Court decides this

matter without oral argument pursuant to Rule 78 of the federal Rules of Civil Procedure. For the

reasons set forth below, the Court denies Plaintiffs motion for a TRO and directs the SEC to

respond to Plaintiffs arguments in favor of a preliminary injunction.




                                       I.   BACKGROUND’

        On February 8, 2019, Plaintiff filed this action for declaratory and injunctive relief to

prevent an ongoing investigation into his activities conducted by the Miami Regional Office of the

SEC. (Compl.    ¶ 1).   Since around August of 2015, Plaintiff has been aware of an SEC investigation

out of the Miami Regional Office into whether Plaintiff and his Bahamas-based broker-dealer,




 This background is derived from allegations in the Complaint, (FCF No. I (“Compi.”)), which the Court
 accepts as true at this stage of the proceedings. See Aiston v. Countiywide Fin. Coip., 585 F.3d 753, 758
 (3d Cir. 2009).
SureTrader, improperly solicited United States customers. (Compi.        9 27.     36—37. $8).

       The Florida SEC investigation relies on a formal order of investigation (“FOl”) dated

November 5, 2013 entitled “In the mattet- of Traders Café, LLC,” which atithorizes an investigation

into individcials related to an entity called Tradets Café. (Compi.      ¶   2). The Traders Café F 01

“makes no reference to [Plaintiff] or anyone or anything related to him.” (Cornpl.          ¶ 2).   Indeed,

Plaintiff alleges that there is no connection whatsoever between Traders Café and Plaintiffs

Bahamian broker-dealer, other than the fact that Traders Café maintains or maintained an account

at Plaintiffs broker-dealer. (Compl. 92, 27, 30). Plaintiff therefore argues that the Traders Café

FOl is an improper basis for an investigation into Plaintiff and his broker-dealer, and that the SEC

Miami Regional Office lacks the necessary authority to proceed or to enforce existing subpoenas

absent a proper FOl. (Compi.       9 1—3, 33).   Accordingly, Plaintiffs action seeks “to quash several

subpoenas and any evidence obtained through them that [were] served          ...   pursuant to the Traders

Café fOl.” (Compl.     ¶ 5).   He also seeks “a declaration ordering the SEC to cease its unauthorized

‘investigation.” (Compl.       ¶ 5).
       Plaintiff further alleges that the Florida investigation is an attempt by the SEC to revive

claims against Plaintiff that were dismissed by this Court in 2017. (Compl. 960—61). The Court

writes for the parties and assumes familiarity with the facts underlying the prior SEC civil

enforcement proceedings against Plaintiff before this Court. but a brief summary is provided to

the extent the facts are relevant to the instant TRO application.         In March of 2016. the SEC

Northeast Regional Office filed a complaint against Plaintiff seeking equitable relief in connection

with two   penny   stock manipulation schemes. SECv. Gentile, No. 16-1619. 2017 WE 6371301, at

*1 (D.N.J. Dec. 13, 2017). On December 13, 2017, this Court dismissed the SEC’s complaint,

concluding that the action was barred by a five-year statute of limitations under 2$ U.S.C.         § 2462.


                                                     2
Id.   at   4. The SEC appealed that decision, which remains under       review   by the Third Circuit. See

SEC v. Gentile, No. 18-1242 (3d Cir., filed Feb. 2, 2018). Plaintiff alleges that the SEC is using

the Florida investigation as a pretext to gather additional information to further its case in New

Jersey and to overcome the statute of limitations. (Compt.         ¶f 60—6 1).   He also argues that, to the

extent the Florida investigation was ongoing during periods when the New Jersey enforcement

proceedings were stayed, any subpoenas issued during that time violated the stay. (Compi.             ¶ 62).
            On february 6, 2019, the SEC Miami Regional Office filed two actions in the United States

District Court for the Southern District of Florida to enforce subpoenas issued to Carla Mann,

Plaintiffs personal attorney, (Compi.     ¶ 7$), and MinTrade Technologies, LLC, seeking testimony
and documents related to Plaintiff and his Bahamian broker-dealer. (Cornpl.            ¶ 94); see also SEC
1’.   Mctrin, No. 19-20493 (S.D. Fla., filed Feb. 6, 2019); SEC v. Minirctde Tee/is., LLC, No. 19-

20496 (S.D. Fla., filed Feb. 6,2019). These Florida enforcement proceedings prompted Plaintiffs

initiation of this action two days later. (Compi.   ¶J 94).   On March 4,2019, the SEC issued Litigation

Release No. 24415, publicly announcing the enforcement actions against Mann and MinTrade

Technologies.       (ECE No. 5-28).    The   Litigation   Release describes the subpoenas as seeking

documents and testimony “related to activities conducted by a foreign-based broker-dealer and its

principal concerning potential violations of the federal securities laws involving solicitation of

U.S.-based customers and the movement of customer funds.” (ECF No. 5-28).

            Plaintiff filed the instant TRO application one clay after the SEC issued the Litigation

Release. (ECF No. 5). Plaintiff argues that the language in the Litigation Release “explicitly

refer[sj to [Plaintiff] and his Bahamas-based broker-dealer.” (ECE No. 5-40 (“Mov. Br.”) at 5).

Plaintiff claims that the release “was intended to tar [Plaintiftj as a wrongdoer” and to “inflict

maximum hanii to [Plaintiff] before this Court had an opportunity to rule on his cause of action.”


                                                     n
(Mov. Br. at 5). Plaintiff argues that the ongoing Florida investigation is intended only to                        harass


him, to blacklist him in his business community, and to circumvent this Courts 2017 dismissal of

the SEC’s claims of penny stock manipulation. (Mov. Br. at 6, 28). Plaintiff therefore asks this

CoLirt   for immediate intervention to stem the ongoing stigmatization and loss of business that has

resulted from the Florida investigation. (Mov. Br. at 9—10). “[P]ending a hearing on [Plaintiffs]

motion for a preliminary injunction      .   .   .   ,   [Plaintiff] respectfttlly reqciests that this Court temporarily

restrain the SEC and its stafff] from issuing any new subpoenas seeking information on [Plaintiff]

or his companies, or taking any further actions pursuant to the                    .   .   .   Traders Café FOT, including

issuing a press release suggesting he is engaged in misconduct.” (Mov. Br. at 10).



                                   II.               LEGAL STANDARD

          Preliminary injunctions and TROs are extraordinary remedies that are not routinely

granted. Kos Phcu7n., Inc. v. Anthx Co,’p., 369 F.3d 700, 708 (3d Cir. 2004). The decision to grant

preliminary injunctive relief is within the sound discretion of the district court. eBav Inc. v.

MercExchctnge, L.L.C., 547 U.S. 388. 391 (2006). In deciding whether injunctive relief should be

granted, the Court must determine (i) that the movant has a reasonable likelihood of success on

the merits; (ii) that the denial of injunctive relief will result in irreparable harm to the movant: (iii)

that granting injunctive relief for the movant will               not result in even greater harm to the non—movant;

and (iv) that the public interest favors granting the preliminary injunction. Kos Pharm., 369 F.3d

at 708 (citingAllegheni’Energv, Inc. v. DOE, Inc.. 171 F.3d 153, 158 (3d Cir. 1999)).

          In the Third Circuit, ‘a TRO or                preliminary injunction will issue only          when the movant

produces evidence sufficient to convince the court that all factors favor preliminary relief”

Chaddct v. Bd. ofElections, 222 F. App’x 147, 149 (3d Cir. 2007). While a district court is required



                                                                 4
to balance these four factors, the Third Circuit has held that a court may not enter a preliminary

injunction where the plaintiff has not carried its burden of meeting the likelihood of success on the

merits or irreparable   injut-y prongs.   See In   re   Arthur Trecucher’s Frctnchisee Litig., 689 F.2d 1137,

1143 (3d Cir. 1982) (“[A] failure to show a likelihood of success or a failure to demonstrate

iri-eparable injury[] must necessarily result in the denial of a preliminary injunction.”). To that

end, the Court first considers whether Plaintiff has shown irreparable harm.



                                          III.      ANALYSIS

       The Court finds that Plaintiff has failed to demonstrate a “clear showing of immediate

irreparable injury” in the absence of a TRO. fcRIv. McGraw—Ill/i, Inc., 809 f.2d 223, 226 (3d

Cir. 1987) (quoting Cont’l Grp., Inc.      i.   Amoco C.lteins. Coup., 614 F.2d 351, 359 (3d Cir. 1980)).

Plaintiff argues that, as a result of the Florida investigation and related subpoenas, “six separate

financial institcitions have formally severed their relationships with [Plaintiff] or his businesses,”

and that those “terminations are irrefutable proof that the stigmatization caused by the [SEC’s

issuance of] unauthorized subpoenas has caused, and will continue to cause, irreparable harm.”

(Mov. Br. at 27—28). Evidence that several financial institutions have already terminated their

relationships with Plaintiff shows only past harm of the kind that may be redressed by an award of

monetary damages. The Third Circuit has long distinguished between a showing of immediate

irreparable harm, which justifies the issuance of a preliminary injunction, and circumstances in

which “other remedies such as money damages are adequate to compensate a plaintiff for past

harm.” Cctmpbell Soup Co. v. ConAgrct, Inc., 977 f.2d 86. 91 (3d Cir. 1992). A preliminary

injunction or TRO “must be the on/v way of protecting the plaintiff from [the alleged] harm” for a

movant to satisfy this factor. Id. (quoting Instcunt Air Freight Co. v. C.F. Air Freight. Inc., 882



                                                          5
f.2d 797, 801 (3d Cir. 1989)). Here. a TRO will merely maintain the status quo; it will not

compensate Plaintiff for the business relationships he alleges to have lost as a result of previously

issued subpoenas.

       To the extent Plaintiff raises the prospect of ftiture harm, those allegations are speculative.

The Third Circuit has long “insisted that the risk of irreparable hann must not be speculative” in

order for a district court to issue a TRO or preliminary injunction. Adcims v. Freedom Forge Corp.,

204 F.3d 475, 488 (3d Cir. 2000). Plaintiff argues that, “[w]ithout urgent relief from this Court,

the SEC will be free to proceed apace and irreparably damage other relationships[] or bring actions

that further stigmatize” Plaintiff. (Mov. Br. at 9—10). While Plaintiff asserts that the next financial

institution to terminate its relationship with him “is just one   .   .   .   subpoena away,” he nevertheless

acknowledges that he “does not know how many non-party subpoenas may be out there, nor whom

the SEC will   .   .   .   contact next.” (Mov. Br. at 28, 9).   These allegations of future harm are

speculative by their very nature. They do not suggest “a significant risk that [Plaintiffj will

experience harm that cannot adequately be compensated after the fact by monetary damages.”

Adonis, 204 F.3d at 484—85: see also EcRI, 809 F.2d at 226 (noting that “[e]stablishing a risk of

irreparable harm is not enough” and that a movant must prove a “clear showing of immediate

irreparable injury”).

        furthermore, Plaintiff has failed to demonstrate that any future harm would not be

adequately addressed by an award of monetary damages. In the Third Circuit. “the requisite feared

injury or harm must be irrepctra b/c not merely serious or substantial.” Glcisco v. 111/Is, 55$ F.2d

179, 181 (3d Cir. 1977) (emphasis added). In other words, “[i]njunctions will not be issued merely

to allay the fears and apprehensions or to soothe the anxieties of the parties.” Cont’l Grp., 614

F.2d at 359. Plaintiff argues that he “cannot be made whole by a money damages award, as the



                                                     6
value of his relationships with the financial institutions and other companies                  .   .   .   is not subject to

valuation   .   .   .   [becauseJ oniy a finite number of institutions    .   .   .   are appropriate partners for

[Plaintiffs] businesses.” (Mov. Br. at 28). However, at this stage, Plaintiff has not sufficiently

explained why any financial harm associated with lost business caused by continued SEC

investigation could not be quantified in the future. The Court therefore concludes that Plaintiff

has not shown that his business interests are of such a “peculiar nature                 ...   that compensation in

money cannot atone” for the potential loss. Glctsco, 558 F.2d at 181.

       Because Plaintiff has failed to meet his burden of demonstrating immediate, irreparable

harm in the absence of a TRO. his application for a TRO must be denied, and “there is no need to

analyze the other prongs of the test.” Bennington Foods LLC          i.       St. Croix Renctissance Gip., 52$

f.3d 176, 179 (3d Cir. 2008); see ct/so Kctmden—Ottctjjb v. Plaza ScjitareApctrlinents, No. 17-1068,

2017 WL 936632, at * 1—2 (D.N.J. Mar. 7, 2017) (denying TRO application where movant “failed

to demonstrate that he will be subject to irreparable harm upon denial” of the application, without

discussing the other three factors); MI-IA, LLC v. Siemens Healthcare Diagnostics, inc., No. 1 5-

1573, 2015 WL 9304543, at *5 (D.N.J. Dec. 21, 2015) (lifting TRO in the absence ofa showing

of irreparable harm, without discussing the other factors).



                                          IV.    CONCLUSION

       For these reasons, Plaintiffs application for a TRO is denied. The parties are directed to

submit briefing on Plaintiffs arguments in favor of a preliminary injunction on an expedited

schedule. An appropriate Order accompanies this Opinion.




                                                       7
DATED: March   ,   2019
                              JOSE L. LINARES
                              Chief Judge. United States District Court




                          8
